Title: From Thomas Jefferson to Thomas Newton, 3 February 1781
From: Jefferson, Thomas
To: Newton, Thomas



Sir
Richmond Febry. 3d. 1781.

The judge of the Admiralty of Pensylvania has given notice to our Delegates in Congress that there are three Negroes, Tom, Hester and Celia confined in jail in Philadelphia in consequence of a condemnation of a vessel in which they were taken. They say they are the property of a certain Money Godwin of Norfolk, that their Master went off with the British Fleet under Leslie, and gave them permission to do the same, on which they went on board the Vessel in which they were taken. I shall be much obliged to you to enquire and inform me whether these facts be true, or whether their master be in the State still. I am &c.,

T.J.

